               Case 13-52517-KG     Doc 82       Filed 05/28/19   Page 1 of 14



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                                )   Chapter 7
                                                      )
FAH LIQUIDATING CORP. (f/k/a FISKER                   )   Case No. 13-13087 (KG)
AUTOMOTIVE HOLDINGS, INC.), et al.,                   )   (Jointly Administered)
                                                      )
                     Debtors.                         )
SVEN ETZELBERGER, on behalf of himself                )
and all others similarly situated,                    )
                                                      )
                                                      )
                      Plaintiff,                      )   Adv. Pro. No. 13-52517 (KG)
                                                      )
               v.                                     )
                                                      )
FISKER AUTOMOTIVE HOLDINGS, INC.                      )
and FISKER AUTOMOTIVE, INC.,                          )
                                                      )   Re: Adv. Dkt. No. 51
                                                      )
                                                      )
                      Defendants.                     )

                                        OPINION

                                    INTRODUCTION

         What follows is the Court’s decision on a motion for partial summary judgment

and the opposition to the motion. On November 22, 2013 (the “Petition Date”), Fisker

Automotive Holdings, Inc. and Fisker Automotive, Inc. (collectively, “Fisker”) sought

relief under Chapter 11 of the Bankruptcy Code. (D.I. 1.) 1 On November 26, 2013, Sven

Etzelsberger on behalf of himself and as Class Representative of the WARN Class

(“Plaintiff”) brought this adversary proceeding against Fisker alleging violation of the



        References to “D.I.” refer to the main bankruptcy proceeding’s docket. References to
         1

“Adv. D.I.” refer to this adversary proceeding’s docket.
                                             1
                Case 13-52517-KG     Doc 82       Filed 05/28/19   Page 2 of 14



federal Worker Adjustment and Retraining Notification Act (“WARN Act”) and the

California WARN Act. (Adv. D.I. 1.) On July 28, 2014, the Court confirmed the Debtors’

Second Amended Joint Plan of Liquidation (the “Plan”). (D.I. 1137.) The Plan segregated

$1,900,000 into a WARN Claims Reserve for potential distribution to the WARN Class

subject to the outcome of this proceeding. (Plan, p. 13.) The Plan also allowed Hybrid

Tech Holdings, LLC (“Hybrid”) and Emerald Capital Advisors (the “Trustee”) to defend

this litigation. (Id. at 28.)

        Before the Court is Plaintiff’s motion for partial summary judgment (the “Motion”)

pursuant to Federal Rule of Civil Procedure 56, made applicable here by Federal Rule of

Bankruptcy Procedure 7056. (Adv. D.I. 51.) Plaintiff seeks determination that: (i) the

WARN Class’s claims are entitled to priority under sections 507(a)(4) and (5) of the

Bankruptcy Code; and (ii) liability is established under the California WARN Act. (Id.)

        Hybrid filed an answering brief opposing summary judgment on the priority issue

because genuine disputes of material facts exist. (Adv. D.I. 62, ¶¶ 1-9; pp. 25-31.) Hybrid

also argued that the Court should not consider the California WARN Act issue at this

stage because the parties informally agreed to bifurcate the issues into separate litigation

phases. (Id. at pp. 31-34.) The Trustee joined Hybrid’s call for the Court’s deferment of

the California WARN Act issue. (Adv. D.I. 66.)

        For the reasons stated herein, the Court finds that genuine issues of material facts

exist as to whether the WARN Class’s claims are entitled to priority under sections

507(a)(4) and (5) of the Bankruptcy Code. The Court will therefore deny Plaintiff partial



                                              2
               Case 13-52517-KG        Doc 82       Filed 05/28/19   Page 3 of 14



summary judgment. Pursuant to the papers and the discussion at oral argument, the

Court will not render a decision on the California WARN Act issue at this time.

                                       JURISDICTION

       The Court has jurisdiction over this adversary proceeding and the judicial

authority to enter a final order pursuant to 28 U.S.C. §§ 157 and 1334. Venue in the District

of Delaware is proper pursuant to 28 U.S.C. §§ 1408 and 1409. A claim for priority under

sections 507(a)(4) and (5) is a “core” proceeding under 28 U.S.C. § 157(b)(2)(A).

                                      BACKGROUND 2,3

       In 2007, Fisker was founded with the goal of designing, assembling and

manufacturing premium plug-in hybrid electric vehicles (“PHEVs”). (P.A., A409-10, ¶ 5.)

To partially fund its venture, Fisker drew $192 million from a $530 million United States

Department of Energy (“DOE”) loan (the “DOE Loan”) (Id.) Fisker was renowned for,

inter alia, its Karma sedan, the world’s first eco-friendly luxury PHEV. (Id.) Four years

after inception, Fisker brought Karma to market. (P.A., A409-10, ¶ 5; A414-15, ¶ 17.)

       Fisker faced numerous problems. The DOE’s loan required Fisker to produce,

manufacture, and sell Karma sedans by February 2012. (P.A., A409-10, ¶ 5) However,

Fisker delayed production until October 2011 due to certain engineering, tooling,

component specifications, testing and certification issues. (P.A., A410, ¶ 6.) Although


       2 The references to “P.A.” and “H.A.” mean Plaintiff’s Appendix to Opening Brief in
Support of Plaintiff’s Motion for Partial Summary Judgment (Adv. D.I. 56) and Hybrid’s
Appendix in Support of Answering Brief to Plaintiff’s Motion for Partial Summary Judgment
(Adv. D.I. 63), respectively.
       3 The Background focuses on the less controversial facts leading up to the Petition Date.

The Court will address the disputed facts between the April 5, 2013 WARN Class Termination
date and the alleged October 2, 2013 “cessation of business” date in the Discussion section, infra.
                                                3
             Case 13-52517-KG       Doc 82       Filed 05/28/19   Page 4 of 14



Fisker deemed itself an original equipment manufacturer (“OEM”) (P.A., A423, ¶ 38), it

did not produce Karma. (P.A., A414, ¶¶ 14, 15.) Fisker merely planned to build future

cars at its Delaware manufacturing facility. (Id.) Instead, Valmet Automotive, Inc.

(“Valmet”) in Finland, assembled the Karma sedan. (P.A., A414, ¶ 14.)

       Post-production, Karma failed to meet sale expectations due to, inter alia, “negative

press, initial quality and performance issues, lingering effects of the global financial

recession, and challenges arising from the Debtors’ supply chain.” (P.A., A410-11, ¶ 7.)

In July 2012, Fisker scheduled a seasonal shutdown of Karma’s production. (P.A., A410-

11, ¶ 7; A424-25, ¶ 41.) In October 2012, A123 Systems, Inc., Fisker’s exclusive battery

supplier, suspended production and filed bankruptcy, leaving Fisker without high-

voltage batteries. (P.A., A410-11, ¶ 7.) In October 2012, Hurricane Sandy destroyed almost

all of Fisker’s United States Karma inventory. (P.A., A425, ¶ 42.) By the end of October

2012, Fisker ceased Karma production. (P.A., A410-11, ¶ 7; A424-25, ¶ 41.)

       In November 2012, Fisker’s management developed two plans. (P.A., A22.) Plan

A sought, inter alia, to reduce “near-time cash burn,” acquire $150 million of funding and

restart Karma production in July 2013. (P.A., A22; A29.) Plan B contemplated, inter alia,

moving away from Karma to develop the Atlantic sedan in August 2013. (P.A., A22; A32.)

Management recommended Plan A. (P.A., A39.)

       In December 2012, Fisker determined that $150 to $200 million was needed to

restart Karma production and thus searched for investors. (P.A., A21; A63; A426, ¶ 45.)

In January 2013, realizing that it would only have $1.5 million through March 2013, Fisker

considered a strategic partnership, sale or liquidation. (P.A., A89-92.) On March 14, 2013,

                                             4
               Case 13-52517-KG      Doc 82       Filed 05/28/19   Page 5 of 14



Fisker planned to ask the DOE for access to frozen funds so that it could continue to find

stalking horse bidders for a bankruptcy sale or an alternative going concern transaction.

(P.A., A157.) The DOE denied Fisker’s request and urged a bankruptcy filing. (P.A.,

A190.)

         On March 26, 2013, Fisker’s Board of Directors discussed the DOE’s desire for

Fisker to “terminate a significant portion of its workforce during the week ended March

29, 2013” and file bankruptcy. (P.A., A203-04.) On April 5, 2013, Fisker terminated one-

hundred-and-fifty-six employees (the “WARN Class Terminations”). (P.A., A228-30.)

Fisker retained fifty-three employees who were integral to the marketed assets or

necessary for bankruptcy administration. (P.A., A231; A217-20.) After the WARN Class

Terminations, Fisker received interim funding to stave off chapter 11 and continued

searching for stalking horse bidders pursuant to an asset purchase agreement. (H.A.,

B140.)

         By the end of September 2013, Fisker only had twenty employees. (P.A., A239.) On

October 11, 2013, the DOE held a live auction to sell its interest in the DOE Loan. (P.A.,

A427-28, ¶¶ 49-50.) On November 22, 2013, the sale to Hybrid closed (P.A., A428, ¶ 50.)

and Fisker filed bankruptcy. (D.I. 1.)

                                STANDARD OF REVIEW

         A bankruptcy court must grant summary judgment where “there is no genuine

issue as to any material fact and the movant is entitled to a judgment as a matter of law.”

Fed. R. Bankr. P. 7056; Fed. R. Civ. P. 56(a). In evaluating the evidence, the court must

view the inferences to be drawn from the underlying facts in the light most favorable to

                                              5
              Case 13-52517-KG       Doc 82       Filed 05/28/19   Page 6 of 14



the non-movant. In re Kiwi Int’l Air Lines, Inc., 344 F.3d 311, 316 (3d Cir. 2003) (citation

omitted). If the movant meets its initial burden with sufficient proof to support its motion,

then the burden shifts to the non-movant to prove a genuine dispute of material fact exists

rendering summary judgment inappropriate. IT Litig. Trust v. Alpha Analytical Labs (In re

IT Grp., Inc.), 331 B.R. 597, 600 (Bankr. D. Del. 2005). The non-movant must go beyond the

pleadings and identify specific facts showing a genuine issue for trial. Id. A genuine issue

of material fact exists where, given the evidence, a reasonable jury could rule in favor of

the non-movant. Id. (citation omitted).

                                      DISCUSSION

       The question is whether genuine disputes of material facts exist concerning

Fisker’s alleged October 2, 2013 “cessation of business” date. The Court finds that genuine

disputes of material facts exist. Hybrid presented facts showing that while Fisker

terminated substantially all of its employees, Fisker did not cease to perform its usual

work or liquidate. Summary judgment on the priority issue under sections 507(a)(4) and

(5) is inappropriate.

   A. Legal Standard

       Section 507(a) affords certain parties an allowed unsecured priority claim. Section

507(a)(4) states in relevant part:

       (a) The following expenses and claims have priority in the following order:
              (4) Fourth, allowed unsecured claims, but only to the extent of
              $10,000 for each individual . . . earned within 180 days before the
              date of the filing of the petition or the date of the cessation of the
              debtor’s business, whichever occurs first, for—
                     (A) wages, salaries, or commissions, including vacation,
                     severance, and sick leave pay earned by an individual;

                                              6
              Case 13-52517-KG        Doc 82       Filed 05/28/19   Page 7 of 14




11 U.S.C. § 507(a)(4) (emphasis added). Section 507(a)(5) echoes the same for an employee

benefit plan subject to certain unrelated exceptions. 11 U.S.C. § 507(a)(5). The “cessation

of business” language was added to “protect employees whose employer stops paying

them, or pays them at a reduced rate, and goes out of business, but then waits longer than

[one-hundred-and-eighty] days to file a bankruptcy petition.” In re Bodin Apparel, Inc., 46

B.R. 555, 559 (Bankr. S.D.N.Y. 1985), aff’d, 56 B.R. 728 (S.D.N.Y. 1985) (citation omitted).

       Section 507(a)(4) is “‘unambiguous,’ and the resolution of the case . . . ‘requires

nothing more than a sound exercise in statutory interpretation.’” Boatwright v. Rau (In re

Rau), 113 B.R. 619 (B.A.P. 9th Cir. 1990) (citing Davidson Transfer & Storage Co. v. Teamsters

Pension Trust Fund, 817 F.2d 1121, 1123 (4th Cir. 1987)). Whether a “cessation of business”

exists is a factual inquiry. Courts are “not bound by legal formalism” and “may always

pierce a paper existence.” Davidson, 817 F.2d at 1123-24. Despite the paucity of cases on

this issue, a balancing test exists. Bodin, 56 B.R. at 732 (citing In re Adcock Excavating, Inc.,

42 B.R. 84, 86 (Bankr. N.D. Ill. 1984)). That test examines whether a debtor: (1) discharged

all or substantially all of its employees; (2) ceased performing its usual work; and (3)

continued in business or liquidated. Bodin, 56 B.R. at 732 (citing Adcock, 42 B.R. at 86-87);

accord In re Winter Mfg. Inc., No. 09-10676, Doc. No. 146, at 12 (Bankr. D. Vt. Sept. 29, 2011).

   B. Analysis

       1. Fisker Discharged All or Substantially All of its Employees

       The first issue is whether Fisker discharged all or substantially all of its employees.

Bodin, 56 B.R. at 732 (citing Adcock, 42 B.R. at 86-87). On April 5, 2013, Fisker terminated


                                               7
              Case 13-52517-KG        Doc 82       Filed 05/28/19   Page 8 of 14



substantially all of its employees when it discharged one-hundred-and-fifty-six

employees, leaving only fifty-three. By October 2, 2013, Fisker had twenty employees.

From April 5, 2013 to October 2, 2013, Fisker’s workforce was reduced by ninety percent.

Hybrid does not dispute this point and focused its argument on the second prong. (See

Adv. D.I. 62, pp. 27, 29.) Thus, this factor weighs in favor of Plaintiff.

       2. Fisker Ceased Performing its Usual Work

              a. Legal Standard

       Second is whether Fisker ceased to perform its usual work as of October 2, 2013.

Bodin, 56 B.R. at 732 (citing Adcock, 42 B.R. at 86-87). There is no bright-line test to

determine how much business activity is necessary for a debtor to remain in business.

Bodin, 46 B.R. at 559. In Bodin, a cessation of business existed because activities incidental

to liquidation did not constitute conducting business. Id. at 561. However, in Adcock, the

court found that a cessation of business did not exist where the debtor employed persons

on a reduced scale to perform its usual work through the petition date. 42 B.R. at 87. In

Winter, although “there was no production at the facility[,]” some employees “continued

to perform non-production work” including “the design, marketing, and sale of panels.”

No. 09-10676, at 14. The debtor did not cease performing its usual work even though some

work was “potentially a windup of the Debtor[.]” Id. at 14-15.

              b. Plaintiff’s Argument and Facts

       Plaintiff argues that after the WARN Class Terminations, Fisker ceased its usual

work of being an OEM. Instead, Fisker merely conducted wind down activities and

sought to conduct an asset sale and liquidate in bankruptcy. Plaintiff relies on the

                                               8
               Case 13-52517-KG        Doc 82       Filed 05/28/19   Page 9 of 14



Declaration of Elisabeth Gristsch. (P.A., A460-466.) 4 Plaintiff assumes that Fisker’s sole

business was being an OEM. (P.A., A461, ¶ 6.) After the WARN Class Terminations,

Fisker was “no longer capable of manufacturing cars.” (Id. at ¶ 7.) The fifty-three

remaining employees were necessary to acquire a stalking horse bidder for a section 363

sale. (Adv. D.I. 55, p. 22; see also P.A., A282.)

       After April 2013, even if Fisker had new financing and maintained its lost vendors,

it could not have returned to being an OEM; Fisker had a “long list of needed fixes” and

several “unresolved quality issues.” (P.A., A462, ¶¶ 12, 14.) The remaining employees

engaged in menial winding down tasks. (P.A., A462-63, ¶¶ 17-25.) After the WARN Class

Terminations, Fisker did not hold any meetings except for sporadic group talks led by

the Chief Restructuring Officer Hugh Sawyer (“Mr. Sawyer”) or co-founder Bernhard

Koehler. (P.A., A464, ¶ 26.) By October 2, 2013, Fisker no longer performed its usual work

of being an OEM. Fisker was merely winding down and seeking financing and/or a

purchaser for a bankruptcy sale. Thus, Plaintiff concludes Fisker’s business ceased by

October 2, 2013.

               c. Hybrid’s Specific Facts Showing Genuine Dispute of Material Facts

       Hybrid presented two arguments. First, a “cessation of business,” requires the

discontinuation of all business operations, not merely a scale-back or change in

operations. Plaintiff’s Class Claimants in N.J. Actions v. Elsinore Corp. (In re Elsinore Corp.),




       4Ms. Gristsch was Fisker’s Manager, Quality & Process Leadership. She worked at Fisker
from January 2010 until March 24, 2014 when Fisker was sold. She remained at the successor
company until October 2015. (P.A., A460, Gristch Decl., ¶¶ 1-2.)
                                                9
             Case 13-52517-KG        Doc 82    Filed 05/28/19    Page 10 of 14



228 B.R. 731, 733 (BAP 9th Cir. 1998) (citing Rau, 113 B.R. at 622); accord Davidson, 817 F.2d

at 1123 (an employer did not cease its business when it closed one of its divisions and laid

off 600 of its 800 employees). Second, Fisker did not cease doing its usual work by October

2, 2013 because Fisker continued to develop the Fisker Restart Plan post-petition.

       Fisker’s business was amorphous. (Adv. D.I. 62, ¶¶ 10-74, pp. 30-31.) In 2007,

Fisker was a “high-tech startup” with the goal of developing PHEVs. (Id. at ¶ 10, p. 30.)

From 2007 to 2011, Fisker went from designer, to developer, to manufacturer of the

Karma sedan. (Id. at ¶¶ 10-13, p. 30.) In October 2011, Valmet in Finland manufactured

the Karma sedans. (Id. at ¶ 14, p. 30.) By late 2012, Fisker ceased all Karma production for

good. (Id. at ¶ 17; p. 30; MB Decl. ¶ 7; H.A., B1656.) From January to March 2013, Fisker’s

business was developing a plan to restart Karma production (the “Fisker Restart Plan”)

in the event financing was secured. (Adv. D.I. 62, ¶¶ 22, 24, p. 30-31; H.A., B14-36.) In

March 2013, the Fisker Restart Plan was in full effect. (Adv. D.I. 62, ¶ 30.) Fisker planned

to restart Karma production in Delaware in January 2014. (Id. at ¶ 29; P.A., A123, A128.)

       After April 5, 2013, Fisker’s remaining fifty-three employees continued with the

Fisker Restart Plan. (Adv. D.I. 62, ¶ 43, p. 31.) On May 13, 2013, Fisker assessed the Fisker

Restart Plan’s software engineering hiring needs. (Adv. D.I. 62, ¶ 45, p. 31; H.A., B145-

48.) On May 21, 2013, Fisker employees scheduled meetings for the “Karma Re-Start

Package Review.” (Adv. D.I. 62, ¶ 45; H.A., B149-50.) On May 29, 2013, Ms. Gritsch

received a copy of Fisker’s “KARMA relaunch” presentation outlining a revised model

strategy for Karma’s model year (“MY”) 2014. (Adv. D.I. 62, ¶ 46; H.A., B164-83.)



                                              10
             Case 13-52517-KG       Doc 82    Filed 05/28/19    Page 11 of 14



       Ms. Gritsch claimed that meetings ceased after April 5, 2013, except for occasional

group talks. (P.A., A464, ¶ 26.) Hybrid identified facts showing that Ms. Gritsch was

“directly involved in numerous meetings” for Fisker’s Restart Plan. (Adv. D.I. 62, ¶ 44, p.

31.) In fact, Fisker employees rescheduled a June 6, 2013 meeting to discuss the “K1

Restart” to accommodate Ms. Gritsch’s schedule. (Adv. D.I. 62, ¶ 46; H.A., B209-10.) In

mid-June 2013, Ms. Gritsch collected comments from Fisker employees and made

updates to Karma’s Restart Plan. (Adv. D.I. 62, ¶ 49; H.A., B307-312; B314-399; B487-488.)

At the same time, Ms. Gritsch participated in weekly meetings with Fisker employees to

discuss the Karma Restart Plan. (Adv. D.I. 62, ¶ 49; H.A., B215; B313-314; B487; B494).

On June 24, 2013, Fisker employees discussed the Fisker Restart Plan’s timeline for

purchasing and supply chains. (Adv. D.I. 62, ¶ 50; H.A., B491-493.) In July 2013, Ms.

Gritsch continued to attend meetings. (Adv. D.I. 62, ¶ 51; H.A., B494, B638-672.) She also

worked extensively on Karma’s outstanding quality JIRA (Fisker’s management system)

issues. (Adv. D.I. 62, ¶ 51; H.A., B619-637, B685-687.) As of July 26, 2013, Fisker had about

forty resources working on, inter alia, improving Karma. (Adv. D.I. 62, ¶ 52; H.A., B688.)

       Mr. Sawyer testified that Fisker’s management never abandoned the search for

new funding or active planning of the Karma Restart Plan. (H.A., B1689-90.) Members of

Fisker’s management team travelled the world through “the summer months and fall [of

2013]” to find a white knight buyer or investor. (Id.) Ms. Gritsch echoed the same; Fisker

wanted to be able to to jumpstart manufacturing if financing was secured. (Adv. D.I. 62,

¶ 61; H.A., B1734:15-1735:13; B1738:10-1740:20; B1743:23-1744:8; B1749:11-23.)



                                             11
             Case 13-52517-KG        Doc 82    Filed 05/28/19     Page 12 of 14



       On October 16, 2013, Ms. Gritsch circulated an earlier version of the Karma Restart

Plan to directors and wanted to prioritize critical JIRA issues. (Adv. D.I. 62, ¶ 62; H.A.,

B691-781.) On October 18, 2013, she scheduled a meeting to discuss the open JIRA issues.

(Adv. D.I. 62, ¶ 64; H.A., B878-81.) On October 21, 22, 28, and 30, 2013, Fisker employees

discussed the Fisker Restart Plan and its budgets at meetings that included Ms. Gritsch.

(Adv. D.I. 62, ¶ 64; H.A., B882-87; B890-926; B931.) From late October to mid-November

2013, Fisker continued to work on the Fisker Restart Plan as it related to, inter alia, hiring,

budgeting and open JIRA issues. (Adv. D.I. 62, ¶ 69; H.A., B955-88; B1074-89; B1089;

B1092; B115-33; B1264-78.) At the same time, Ms. Gritsch organized a meeting with Fisker

employees to discuss her Program Direction Letters for the K1 Karma MY 2016 and K4

Karma MY 2018. (Adv. D.I. 62, ¶ 70; H.A., B935-54; B1092-114.) Post-petition, Fisker

continued to work on the Fisker Restart Plan. (Adv. D.I. 62, ¶ 74; H.A., B1279; B1781;

B1288.)

              d. Result

       The foregoing facts show that prior to April 5, 2013, Fisker ceased Karma

production. However, prior to April 5, 2013, Fisker shifted its usual work to developing

the Karma Restart Plan. Fisker continued to work on that plan through the alleged

October 2, 2013 “cessation of business” date. Thus, this factor weighs in favor of Hybrid.

       3. Fisker Continued in Business

       The third factor is whether Fisker continued in business or liquidated as of the

alleged “cessation of business” date. Bodin, 56 B.R. at 732 (citing Adcock, 42 B.R. at 86-87).

In the previous section, the Court found that Hybrid identified sufficient facts showing

                                              12
             Case 13-52517-KG       Doc 82    Filed 05/28/19   Page 13 of 14



that Fisker continued to develop the Karma Restart Plan post-petition. Fisker was not

liquidated as of October 2, 2013. This factor weighs in favor of Hybrid.

       4. Conclusion

       The Court analyzed the three factors used in determining whether a debtor ceased

its business. One factor weighs in favor of Plaintiff. Two are in favor of Hybrid. The most

important factor here, whether Fisker ceased its usual work by October 2, 2013, is subject

to several genuine disputes of material facts. Hybrid presents sufficient facts showing

that whether there was a cessation of Fisker’s business by October 2, 2013 is subject to

genuine disputes of material facts. Viewing the facts in the light most favorable to Hybrid,

summary judgment on the priority issue under sections 507(a)(4) and (5) is inappropriate.

   C. The California WARN Act Claim

       Plaintiff briefed the applicability of the California WARN Act and sought partial

summary judgment to establish Fisker’s violation. Hybrid did not brief the issue and

instead reported that the parties had agreed to bifurcate the issues and, if necessary, to

raise them later. The Court accepts Hybrid’s position and will defer decision on the

California WARN Act claims at this time.

   D. Hybrid’s Evidentiary Objections

       Hybrid objects to certain of Plaintiff’s evidence on the grounds of testimony by a

lay witness, lack of personal knowledge, relevance and hearsay. (Adv. D.I. 62, p. 5 n.3;

Ex. A.) Plaintiff counters that the evidence was based on the witness’ perception or

personal knowledge, that the Court can determine relevance and that the hearsay

allegations are non-hearsay or covered by an exception. (Adv. D.I. 73, pp. 13-15; Ex. A.)

                                             13
              Case 13-52517-KG     Doc 82    Filed 05/28/19   Page 14 of 14



Hybrid’s objections are unpersuasive. Thus, the Court will overrule Hybrid’s evidentiary

objections, but Hybrid may renew its objections should the adversary proceeding go to

trial.

                                    CONCLUSION

         For the foregoing reasons, the Court will deny Plaintiff’s motion for partial

summary judgment of the WARN Class’s request for priority under sections 507(a)(4)

and (5). Genuine disputes of material facts exist which must be resolved at a trial. The

Court will not render a decision on the California WARN Act issue at this time.




Dated: May 28, 2019                      __________________________________________
                                         KEVIN GROSS, U.S.B.J.




                                            14
